IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2075 Disciplinary Docket No. 3
              Petitioner        :
                                :           No. 86 DB 2014
                                :
           v.                   :           Attorney Registration No. 29498
                                :
LeROY NATHANIEL STRICKLAND,     :           (Out of State)
              Respondent        :




                                      ORDER


PER CURIAM
      AND NOW, this 18th day of March, 2016, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is hereby granted, and LeRoy Nathaniel

Strickland is suspended on consent from the Bar of this Commonwealth for a period of

one year, retroactive to November 6, 2014, and he shall comply with all the provisions

of Pa.R.D.E. 217.

      It is further ORDERED that Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).